Citation Nr: 0841290	
Decision Date: 12/02/08    Archive Date: 12/09/08

DOCKET NO.  06-00 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to financial assistance in the purchase of an 
automobile.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel



INTRODUCTION

The veteran had active service from April 1957 to June 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.

In that rating decision, the RO granted entitlement to 
adaptive equipment for an automobile or other conveyance, but 
denied entitlement to financial assistance in the purchase of 
an automobile.  The veteran's disagreement with decision led 
to this appeal.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim has been 
obtained; the veteran has been provided notice of the 
evidence necessary to substantiate his claim and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the veteran has 
evidence pertinent to his claim that he has not submitted to 
VA.

2.  Service connection is currently in effect for 
otosclerosis, rated as 40 percent disabling based on hearing 
impairment, left knee fusion, rated as 30 percent disabling, 
diabetes mellitus, rated as 10 percent disabling; a right 
knee disability, rated zero percent; a L1, L2 compression 
fracture, rated zero percent; and left ankle and foot strains 
(as secondary to the left knee disability), rated zero 
percent.  

3.  The preponderance of the evidence is against a finding 
that the veteran's service-connected disabilities result in 
loss or permanent loss of use of one or both feet; loss or 
permanent loss of use of one or both hands; or permanent 
impairment of vision of both eyes. 






CONCLUSION OF LAW

The criteria for entitlement to financial assistance in the 
purchase of an automobile have not been met.  38 U.S.C.A. §§ 
3901, 3902, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.350, 3.808, 4.63 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  

The veteran was issued a VCAA notification letter in April 
2005 regarding the issue on appeal.  He was informed about 
the information and evidence not of record that is necessary 
to substantiate his claim; the information and evidence that 
VA will seek to provide; and the information and evidence the 
claimant is expected to provide.  In addition, the veteran 
was issued a March 2006 notification letter that informed him 
of the evidence and information needed to establish 
disability ratings and effective dates, as outlined in 
Dingess.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the March 
2006 VCAA letter was issued after the June 2005 rating 
decision on appeal.  The Board is cognizant of recent United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) decisions pertaining to prejudicial error.  
Specifically, in Sanders v. Nicholson, 487 F.3d 881 (2007), 
the Federal Circuit held that any error by VA in providing 
the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial and that once an error 
is identified by the Court, the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim; (2) requesting that the claimant 
provide any pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  (Emphasis 
added.)  See also Simmons v. Nicholson, 487 F.3d 892 (2007).

The timing error with respect to the notice requirements 
noted above raises a presumption of prejudicial error but 
such error is rebutted by the record.  The RO cured the 
timing defect by providing complete VCAA notice together with 
re-adjudication of the claim, as demonstrated by the 
September 2006 supplemental statement of the case.  Prickett 
v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and re-adjudicating the claim in the form of a 
statement of the case to cure timing of notification defect).  

The Court has held recently that a supplemental statement of 
the case that complies with applicable due process and 
notification requirements constitutes a readjudication 
decision.  See Mayfield v. Nicholson, 20 Vet. App. 537, 541-
42 (2006) (Mayfield III); see also Prickett, supra (holding 
that a statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).  As the supplemental 
statement of the case complied with the applicable due 
process and notification requirements for a decision, it 
constitutes a readjudication decision.  Accordingly, the 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, 20 Vet. App. at 541-42, citing 
Mayfield v. Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) 
(Mayfield II).

Thus, the presumption of prejudice against the veteran 
because of the timing of the notice is rebutted.  See 
Sanders, supra.  The veteran has been provided the 
opportunity to respond to VA correspondence and over the 
course of the appeal has had multiple opportunities to submit 
and identify evidence.  Furthermore, the veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claim by VA.

While the veteran does not have the burden of demonstrating 
prejudice, it is  pertinent to note that the evidence does 
not show, nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  

The Board also finds that all necessary assistance has been 
provided to the veteran.  The veteran contends entitlement to 
assistance in the purchase of an automobile based on loss of 
use of his left foot and limitations caused by his left knee.  
The evidence of record includes VA medical records, including 
a June 2006 VA examination that evaluated the veteran's 
service-connected left knee, left ankle and left foot 
disabilities.  After review of the June 2006 examination 
report, the Board finds that it provides the pertinent 
information and evidence needed to determine the issue on 
appeal.  Thus, there is no duty to provide another 
examination.  38 C.F.R. §§ 3.326, 3.327. 

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993). 

Law and Regulations

A certification of eligibility for financial assistance in 
the purchase of one automobile or other conveyance and of 
basic entitlement to necessary adaptive equipment will be 
made where a veteran, who had active military, naval or air 
service, exhibits one of the following as the result of a 
disease or injury incurred in or aggravated during active 
military, naval or air service: (i) loss or permanent loss of 
use of one or both feet; (ii) loss or permanent loss of use 
of one or both hands; or (iii) permanent impairment of vision 
of both eyes.  38 C.F.R. § 3.808(a), (b). 

For adaptive equipment eligibility only, service-connected 
ankylosis of one or both knees or one or both hips is 
sufficient to show entitlement.  See 38 C.F.R. § 3.808(b).

The term adaptive equipment means generally, that equipment 
which must be part of or added to a conveyance manufactured 
for sale to the general public to make it safe for use by the 
claimant and to assist him or her in meeting the applicable 
standards of licensure of the proper licensing authority.  
See 38 C.F.R. § 3.808(e).  The regulation further provides 
that, with regard to automobiles and similar vehicles the 
term includes a basic automatic transmission as to a claimant 
who has lost or lost the use of a limb.  See 38 C.F.R. 
§ 3.808(e)(1).

For purposes of special monthly compensation, loss of use of 
a hand or foot is defined as no effective function remaining 
other than that which would be equally well served by an 
amputation stump at the site of election below the elbow or 
knee with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, 
manipulation, etc., in the case of the hand, or of balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  See 38 C.F.R. § 3.350(a)(2)(i)(a); see also 
38 C.F.R. § 4.63.  VA regulations further provide that 
extremely unfavorable complete ankylosis of the knee, or 
complete ankylosis of two major joints of an extremity, or 
shortening of the lower extremity of 3 1/2 inches or more, will 
constitute loss of use of the hand or foot involved.  See 38 
C.F.R. § 3.350(a)(2)(i)(a); see also 38 C.F.R. § 4.63.

Under the rating criteria for ankylosis of the knee, 
contained in 38 C.F.R. § 4.71a, Diagnostic Code 5256, a 60 
percent rating is warranted for extremely unfavorable 
ankylosis, in flexion at an angle of 45 degrees or more.  A 
50 percent rating is warranted for ankylosis in flexion 
between 20 and 45 degrees, and a 40 percent rating is 
warranted for ankylosis in flexion between 10 and 20 degrees.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Factual Background

A review of the record shows that service connection is in 
effect for otosclerosis, rated as 40 percent disabling based 
on hearing impairment, left knee fusion, rated as 30 percent 
disabling, diabetes mellitus, rated as 10 percent disabling; 
a right knee disability, rated zero percent; a L1, L2 
compression fracture, rated zero percent; and left ankle and 
foot strains (as secondary to the left knee disability) rated 
zero percent.  

The veteran filed a claim for assistance in the purchase of 
an automobile in April 2005.  He asserts, in essence, that he 
has loss of use of his left foot because of his service-
connected fusion of the left knee, along with his service-
connected left ankle and foot disabilities.

In a May 2005 letter, the veteran wrote that he was 
restricted to driving a vehicle with an automatic 
transmission, indicating that his driver's license revealed 
such a restriction.  He also indicated, depending on the 
vehicle, the parking brake of an automobile he used may need 
to be relocated.  

In the June 2005 rating decision on appeal, the RO granted 
entitlement to adaptive equipment based on the finding that 
the service-connected left knee disability involved 
ankylosis.  See 38 C.F.R. § 3.808(b).  The RO denied 
entitlement to financial assistance in the purchase of an 
automobile, finding that service-connected loss/loss of use 
of one or both feet or hands, or substantial vision loss was 
not shown.

In his July 2005 notice of disagreement, the veteran wrote 
that his inability to bend his left leg prevented him using a 
standard transmission with a clutch.  The veteran appeared to 
contend, in essence, that his left knee disability resulted 
in loss of use of his left foot.  In July 2005, the veteran 
also filed a claim for service connection for loss of use of 
the left foot.

VA and private medical records document the severity of the 
left knee disability.  The veteran has undergone five 
surgeries on the knee, and the evidence indicates that the 
left knee is fused.

The veteran underwent a VA examination in June 2008.  It was 
observed that he wore a one-half inch lift in his left shoe.  
The veteran reported daily episodes of aching left ankle pain 
brought on with standing or walking more than 15 minutes.  
The examiner noted normal left toe, mid foot, and hind foot 
motion without pain.  The veteran took Motrin 600 mg three 
times per day for the left ankle and foot pain.

Physical examination revealed a moderate limp favoring the 
left leg, with the veteran holding the left knee stiff at the 
knee.  The veteran was able to walk on his heels and toes 
without muscle imbalance or weakness, but was unable to 
squat.  The left leg was documented to be two inches shorter 
than the right leg, and ankylosed with 10 degrees of flexion.  
The veteran had left ankle dorsiflexion of 20 degrees, and 
plantar flexion of 45 degrees without pain.  The examiner 
reported no apparent additional functional impairment 
following the repetitive use of the left knee, left ankle, 
and left foot.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The veteran had full range of motion of the ankle under VA 
regulations.  See 38 C.F.R. § 4.71, Page II.  The examiner 
found that the veteran had left ankle and foot pain due to 
chronic strains secondary to the effusion of the left knee.  
The examiner found that the veteran's left ankle and foot 
pain was "reasonable given the fusion of the left knee and 
shortening of the left leg."

In an August 2006 rating decision, the RO granted service 
connection for left ankle and foot strains as secondary to 
the left knee disability, assigning a noncompensable (0%) 
rating.

In a September 2006 supplemental statement of the case, the 
RO continued the denial of entitlement to assistance in the 
purchase of an automobile.  The RO listed as considered 
evidence the June 2006 VA examination report.  

Analysis

The veteran has asserted entitlement to financial assistance 
in the purchase of an automobile based on his left knee and 
left foot/ankle disabilities.  The veteran has been granted 
entitlement to adaptive equipment pursuant to 38 C.F.R. 
§ 3.808(a)(4), but had indicated dissatisfaction with this 
grant.  The Board highlights that the veteran had not 
indicated how adaptive equipment would not satisfy his needs.  
Although the veteran has pointed out that he must have an 
automatic transmission to drive, he has not indicated that VA 
has refused to modify any current automobile he may have from 
standard to automatic transmission.  See 38 C.F.R. 
§ 3.808(e)(1).

The veteran has asserted that his service-connected 
disabilities include loss of use of the left foot.  The 
veteran's representative has indicted that the veteran has 
been granted service connection for loss of use of the left 
foot.  Review of the claims file, however, reveals that 
service connection was granted for chronic left ankle and 
foot strains in an August 2006 rating decision, claimed as 
loss of use.  The service-connected left ankle and foot 
disability was assigned a noncompensable rating.  The RO did 
not concede loss of use of the left foot and the medical 
evidence does not indicate otherwise.  On the contrary, the 
June 2006 VA examination revealed full range of motion of the 
ankle and foot, with the relevant diagnosis being left foot 
and ankle strain.  

The record clearly indicates that the veteran has no range of 
motion of the left knee, with ankylosis of the joint.  This 
finding, in and of itself, however, does not constitute loss 
of use of the foot.  The applicable VA regulation 
specifically allows for the providing of adaptive equipment, 
but not assistance with the purchase of an automobile, when 
the evidence indicates ankylosis of a knee but not loss of 
use of a foot.  See 38 C.F.R. § 3.808.

In addition, the Board finds informative the definition of 
loss of use of a foot provided for the purpose of special 
monthly compensation.  See 38 C.F.R. §§ 3.350, 4.63.  In this 
case, the evidence does not support a finding that no 
effective function remains in the left foot other than that 
which would be equally well served by an amputation stump at 
the site of election below knee with use of a suitable 
prosthetic appliance.  

Regulation specifically indicates loss of use will be found 
with extremely unfavorable complete ankylosis of the knee, or 
complete ankylosis of two major joints of an extremity, or 
shortening of the lower extremity of 3 1/2 inches or more.  See 
38 C.F.R. § 4.63(a).  While the evidence shows that the 
veteran has ankylosis at 10 degrees of flexion, this is not 
extremely unfavorable ankylosis.  See 38 C.F.R. § 4.71, 
Diagnostic Code 5256.  There is no evidence of complete 
ankylosis of two major joints of an extremity, and although 
the veteran's left leg is shorter than the right, the June 
2006 VA examination reported the difference as 2 inches, and 
not 3 1/2 inches or more.  

Thus, the preponderance of the relevant lay and medical 
evidence is against a finding that the veteran's service 
connected disabilities result in loss or permanent loss of 
use of one or both feet; loss or permanent loss of use of one 
or both hands; or permanent impairment of vision of both 
eyes.  Accordingly, the criteria for entitlement to financial 
assistance in the purchase of an automotive have not been 
met.  See 38 U.S.C.A. § 3901; 38 C.F.R. §§ 3.350, 3.808, 
4.63. 

Therefore, after consideration of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim.  Thus, the benefit of the doubt doctrine is not 
applicable and the claim for entitlement to financial 
assistance in the purchase of an automobile is denied.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of 
the doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).




ORDER

Entitlement to financial assistance in the purchase of an 
automobile is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


